Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2021

                                     No. 04-21-00256-CV

         IN THE INTEREST OF N.M.A., N.Y.M.H.A. AND D.M.A., CHILDREN,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01667
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief is due on August 9, 2021. However, the
appellant has filed a motion requesting an extension of time to file the appellant’s brief. The
motion is GRANTED. The appellant’s brief is due on or before August 30, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court